Contact: Jeffrey J. Carfora, EVP and CFO Peapack-Gladstone Financial Corporation T:908-719-4308 PEAPACK-GLADSTONE FINANCIAL CORPORATION REPORTS FOURTH QUARTER RESULTS OF OPERATIONS GLADSTONE, N.J.—(BUSINESS WIRE)—February 1, 2010 – Peapack-Gladstone Financial Corporation (NASDAQ Global Select Market:PGC) (the Corporation) recorded net income of $7.1 million and diluted earnings per common share after effect of the preferred stock dividend of $0.64, for the year ended December 31, 2009. These results compared to a net loss of $22.1 million and a diluted loss per share of $2.53 for 2008.
